1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    LUMINENCE, LLC                             Case No.: 19cv173-LAB (NLS)
12                                Plaintiff,
                                                 ORDER OF DISMISSAL
13    v.
14    JUDITH SOFER, et al.
15                            Defendants.
16
17         Plaintiff has filed a notice of dismissal without prejudice. No Defendant has
18   answered or filed a motion for summary judgment, or appeared in any other way.
19   Pursuant to Fed. R. Civ. P. 41(a), this action is DISMISSED WITHOUT
20   PREJUDICE.
21
22         IT IS SO ORDERED.
23   Dated: February 24, 2020
24
25                                             Honorable Larry Alan Burns
                                               Chief United States District Judge
26
27
28

                                                1
                                                                               [Case Number]
